                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           ASHEVILLE DIVISION
                            1:20 CV 11 MR WCM

STEPHEN DOUGLAS PARKER,                       )
                                              )
                            Plaintiff,        )
                                              )               ORDER
v.                                            )
                                              )
CASE FARMS, LLC and GUY                       )
PERKINS                                       )
                      Defendants.             )
__________________________________            )

           This matter is before the Court on Defendants’ Motion to Compel (Doc.

25) and Plaintiff’s Motion for Protective Order as to Electronically Stored

Information (the “Motion for Protective Order,” Doc. 33). Both Motions have

been fully briefed, and a hearing on these motions was held on August 31,

2020.1 The Court ruled on these motions at the conclusion of the hearing. This

Order memorializes those rulings.

     I.      Legal Standard

           Under Rule 26 of the Federal Rules of Civil Procedure, “[p]arties may

obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” This



1 Argument regarding Plaintiff’s Motion for Leave to Amend Complaint (the “Motion
to Amend,” Doc. 29) was also heard during the August 31, 2020 hearing. The Motion
to Amend was taken under advisement, and a separate Order will issue.

                                          1

          Case 1:20-cv-00011-MR-WCM Document 38 Filed 09/02/20 Page 1 of 10
determination is to be made “considering the importance of the issues at stake

in the action, the amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of the discovery in resolving

the issues, and whether the burden or expense of the proposed discovery

outweighs its likely benefit.” Fed. R. Civ. P. 26(b)(1).

         “[T]he party or person resisting discovery, not the party moving to

compel discovery, bears the burden of persuasion.” Oppenheimer v. Episcopal

Communicators, Inc., No. 1:19-CV-00282-MR, 2020 WL 4732238, at *2

(W.D.N.C. Aug. 14, 2020) (quoting Kinetic Concepts, Inc. v. ConvaTec Inc., 268

F.R.D. 226, 243 (M.D.N.C. 2010)).

         A district court has broad discretion in managing discovery, Lone Star

Steakhouse & Saloon, Inc. v. Alpha of Va., Inc., 43 F.3d 922, 929 (4th Cir. 1995),

including the “discretion to determine whether discovery is relevant to a

party’s claim or defense,” Serum Source Int'l, Inc. v. GE Healthcare Bio-

Sciences Corp., No. 3:16CV471, 2017 WL 915132, at *1 (W.D.N.C. Mar. 8, 2017)

(citing Watson v. Lowcountry Red Cross, 974 F.2d 482, 489 (4th Cir. 1992)).

   II.     The Discovery Issues in Dispute

         Defendants’ Motion to Compel sought an Order compelling Plaintiff’s full

response to certain Interrogatories and Requests for Production. During the

hearing, the parties also provided information regarding additional discovery



                                         2

     Case 1:20-cv-00011-MR-WCM Document 38 Filed 09/02/20 Page 2 of 10
that has occurred recently, including the taking of Plaintiff’s deposition in mid-

August and a subsequent document production by Plaintiff.

       A. Plaintiff’s Damage Calculations (Interrogatory 3)

         Interrogatory 3: Identify and describe with particularity
         the amounts and all categories of damages that Parker
         seeks to recover from either of the Defendants. Your
         response should include a detailed statement as to how
         each category of damage was calculated.

       From the parties’ briefing and argument during the hearing, it appears

that while Plaintiff has provided a general description regarding some of his

damages and has produced some records that may be useful in damage

calculations, he has not provided the specific information requested.

       B. Alleged False Representations by Defendants (Interrogatories 4, 5)

             Interrogatory 4: Identify and describe with
             particularity each and every materially false
             representation made by either of the Defendants to
             Parker as alleged in the Complaint including, without
             limitation, those allegations in paragraphs 49-50, 83-
             89, and 101.

             Interrogatory 5: Identify and describe with
             particularity each and every concealment of a material
             fact by either of the Defendants from Parker as alleged
             in the Complaint including, without limitation, those
             allegations in paragraph 49.

       As indicated on the docket, the undersigned has filed a Memorandum

and Recommendation (Doc. 27) recommending that Plaintiff’s claim for fraud

be dismissed. During the hearing, defense counsel argued that though Plaintiff

has    now   submitted    additional    information    regarding    the   alleged
                                        3

      Case 1:20-cv-00011-MR-WCM Document 38 Filed 09/02/20 Page 3 of 10
misrepresentations, including an affidavit that has been filed, the information

sought by these Interrogatories would be necessary for other purposes besides

the pending fraud claim. Counsel for Plaintiff was unable to stipulate that the

allegations in the Complaint (Doc. 1), proposed Amended Complaint (Doc. 29-

1), Plaintiff’s affidavit (Docs. 34-1 & 35), and Plaintiff’s deposition testimony

encompassed     the   full   set   of   alleged   representations   responsive   to

Interrogatories 4 and 5.

      C. Information regarding Other Farmers and Witnesses (Interrogatories
         7, 12)

            Interrogatory 7: Identify all “other area Case grower
            farmers” that Parker contacted as alleged in
            paragraph 58 of the Complaint.

            Interrogatory 12: Identify the “friends and
            acquaintances” that contacted Parker as alleged in
            paragraphs 64 and 104-105 of the Complaint and the
            “other area farmers” Parker spoke with as alleged in
            paragraph 68 of the Complaint. For each, provide the
            statement(s) made by the speaker and the date of the
            contact.

      Defendants advised that the parties have made some headway in

resolving the dispute over these discovery requests. In that regard, defense

counsel named numerous individuals that have now been identified by

Plaintiff in response to these Interrogatories. As with the preceding topic,

however, Plaintiff’s counsel was unable to confirm that these individuals were

all of the persons referenced by the subject Interrogatories.



                                          4

     Case 1:20-cv-00011-MR-WCM Document 38 Filed 09/02/20 Page 4 of 10
      D. Financial Documents (Requests 6, 7)

            Request for Production 6: All documents and
            correspondence that relate to any loan or any other
            source of funding that Parker obtained funds from for
            the construction of the broiler houses (chicken houses)
            on Parker’s property.

            Request for Production 7: All documents and
            correspondence related to the grant identified in
            paragraph 42 of the Complaint.

      At the hearing, Defendants advised that the dispute over Request for

Production 7 has been resolved.

      As for Request for Production 6, Plaintiff’s counsel advised that Plaintiff

has located additional documents responsive to this Request but that further

documentation is held by his Bank. Counsel for the financial institution has

made contact with counsel for the parties in this case, though it does not appear

that any specific requests or subpoenas have been sent to the Bank for its files.

Neither party provided authorities that would indicate whether information

held by the Bank should or should not be considered as being in Plaintiff’s

possession, custody, or control for purposes of discovery.

      E. Documents regarding Chicken Care (Request 8)

            Request for Production 8: All documents and
            correspondence that that relate to the managing,
            caring for, and raising of the chicks for Case including,
            without limitation, mortality records from January 1,
            2016 to the present.




                                        5

     Case 1:20-cv-00011-MR-WCM Document 38 Filed 09/02/20 Page 5 of 10
      Defense counsel explained that the dispute over this document request

pertains to a specific type of records, that being records of chicken mortality

that may have been kept by Plaintiff. Defendants contend that Plaintiff has

not produced his own chicken mortality records, while Plaintiff insists that all

such records have been produced. For reasons that are not apparent, Plaintiff

has not attempted to identify the documents out of the small number that he

has produced so far (totaling between 300 and 400 pages) that he contends are

the documents responsive to this Request.

      F. Documents regarding Chicken Weighing (Request 16)

            Request for Production 16: All documents and
            correspondence that relate to all “actions that resulted
            in the inaccurate and deceptive weighing of chickens”
            that resulted in a financial loss to Parker as alleged in
            paragraph 62 of the Complaint.

      Defendants acknowledge that additional documents that may be

responsive to this Request were produced recently by Plaintiff. Plaintiff has no

objection to producing information responsive to this Request and states that

he has produced all such documents. As with the previous topic, it is not

apparent that counsel has communicated specifically to identify the documents

that Plaintiff contends have been produced in response to this Request.




                                       6

    Case 1:20-cv-00011-MR-WCM Document 38 Filed 09/02/20 Page 6 of 10
      G. Communications with Other Farmers and Witnesses (Requests 12,
         17, 22, 24)

            Request for Production 12: All documents and
            correspondence that relate to any communications
            with the “other area Case grower farmers” that Parker
            contacted as alleged in paragraph 58 of the Complaint.

            Request for Production 17: All documents and
            correspondence that relate to any communications
            from the “friends and acquaintances” that contacted
            Parker about Case as alleged in paragraphs 64 and
            104-105 of the Complaint and the “other area farmers”
            Parker spoke with as alleged in paragraph 68 of the
            Complaint.

            Request for Production 22: All written or recorded
            statements from any individual likely to have
            discoverable information related to the facts,
            allegations, claims and/or defenses contained in the
            Complaint, and Counterclaim.

            Request for Production 24: All documents related to
            any communications between Parker and any other
            person related to Case between January 1, 2016 and
            the present.

      Text messages contained on Plaintiff’s cell phone are the focus of the

parties’ dispute regarding these Requests. Plaintiff’s Motion for Protective

Order has been filed in response to this portion of Defendants’ Motion to

Compel and seeks an order “that [Plaintiff] not be obligated to incur any

unreasonable method or expense to produce eight years of text messages off of

his cell phone, or alternatively, that Defendant bear such cost.” Doc. 33, p. 3.

That is, Plaintiff did not object to the production of the messages, but



                                       7

    Case 1:20-cv-00011-MR-WCM Document 38 Filed 09/02/20 Page 7 of 10
contended that Defendants should bear the entire cost of securing that

production.

      During the hearing, defense counsel asserted that the subject text

messages could be downloaded by Plaintiff with the aid of a readily available

application costing $44.00. Subsequently, Plaintiff agreed to use that program

at his cost to produce the responsive text messages and moved to withdraw his

Motion for Protective Order. Plaintiff’s oral motion was granted in that regard.

      Accordingly, for the reasons stated during the August 31, 2020 hearing

and as further discussed herein, Defendants’ Motion to Compel (Doc. 25) is

GRANTED IN PART and DENIED IN PART as follows:

      1. With respect to Interrogatories 3, 4, and 5, the Motion to Compel is

         GRANTED and Plaintiff is DIRECTED to submit supplemental

         responses that respond fully to these Interrogatories.

      2. With respect to Interrogatories 7 and 12, the Motion to Compel is

         GRANTED and Plaintiff is DIRECTED to submit supplemental

         responses that respond fully to these Interrogatories and/or to

         confirm that the individuals identified during the August 31, 2020

         hearing are all of the individuals responsive to these requests.

      3. With respect to Request for Production 6, the Motion to Compel is

         GRANTED IN PART AND DENIED IN PART. To the extent Plaintiff

         personally has additional documents responsive to Request for

                                       8

    Case 1:20-cv-00011-MR-WCM Document 38 Filed 09/02/20 Page 8 of 10
         Production 6, Plaintiff is DIRECTED to produce such documents. To

         the extent responsive documents are held by Plaintiff’s Bank, the

         Motion to Compel is DENIED WITHOUT PREJUDICE.

      4. With respect to Request for Production 7, the Motion to Compel is

         DENIED AS MOOT.

      5. With respect to Requests for Production 8 and 16, the Motion to

         Compel is GRANTED and Plaintiff is DIRECTED either to produce

         documents responsive to these Requests, or if Plaintiff believes he has

         already produced all responsive documents in his possession, custody,

         or control, to confirm specifically by page or document reference the

         documents on which he relies for such a representation.

      6. With respect to Requests for Production 12, 17, 22 and 24, the Motion

         to Compel is GRANTED and Plaintiff is DIRECTED to produce

         responsive text messages.

      Plaintiff shall respond to the discovery requests as stated above within

fourteen (14) days of this Order.

      Plaintiff’s oral request is allowed and Plaintiff’s Motion for Protective

Order as to Electronically Stored Information (Doc. 33) is WITHDRAWN.




                                       9

    Case 1:20-cv-00011-MR-WCM Document 38 Filed 09/02/20 Page 9 of 10
      Defendants’ request for fees and costs associated with the Motion to

Compel is DENIED WITHOUT PREJUDICE. If Plaintiff fails to respond and

produce the information and materials as directed herein, Defendants may file

a renewed motion seeking all related attorney’s fees and costs.

      It is so ordered.


                                   Signed: September 1, 2020




                                      10

    Case 1:20-cv-00011-MR-WCM Document 38 Filed 09/02/20 Page 10 of 10
